694 S.E.2d 204 (2010)
In the Matter of Appeal of IBM CREDIT CORPORATION from the decision of the Durham County Board of County Commissioners concerning the valuation of business personal property for tax year 2001.
Appealed by Durham County.
No. 11P10.
Supreme Court of North Carolina.
March 11, 2010.
Michael T. Medford, Charles C. Meeker, Raleigh, for IBM Credit Corporation.
Lowell Siler, Durham, for Durham County.
Prior report: ___ N.C.App. ___, 689 S.E.2d 487.

ORDER
Upon consideration of the conditional petition filed on the 25th of January 2010 by Appellee (IBM Credit) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 11th of March 2010."